     Case 1:19-cv-00188-AWI-BAM Document 39 Filed 08/10/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SEMAJ LEON FRAZIER,                              Case No. 1:19-cv-00188-AWI-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING MOTION TO STRIKE
                                                       PRIOR MOTION FOR RECONSIDERATION
13           v.                                        (ECF Nos. 37, 38)
14    MATTESON, et al.,                                ORDER DENYING PLAINTIFF’S NEW
                                                       MOTION FOR RECONSIDERATION
15                       Defendants.                   PURSUANT TO FEDERAL RULE OF CIVIL
                                                       PROCEDURE 60(b)
16                                                     (ECF No. 38)
17

18          Plaintiff Semaj Leon Frazier (“Plaintiff”) is a state prisoner who proceeded pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On December 16, 2019, the assigned Magistrate Judge issued findings and

21   recommendations recommending that this action be dismissed, with prejudice, for failure to state

22   a cognizable claim upon which relief may be granted. (ECF No. 29.) Following an extension of

23   time, Plaintiff filed written objections to the findings and recommendations on January 8, 2020,

24   together with a motion to amend the complaint and a proposed eighth amended complaint. (ECF

25   Nos. 32–34.) On April 30, 2020, the undersigned denied Plaintiff’s motion to amend the

26   complaint and adopted the findings and recommendations in full. (ECF No. 35.) Judgment was

27   entered accordingly the same date. (ECF No. 36.)

28   ///
                                                       1
     Case 1:19-cv-00188-AWI-BAM Document 39 Filed 08/10/20 Page 2 of 3

 1          On May 14, 2020, Plaintiff filed a motion for reconsideration pursuant to Federal Rule of

 2   Civil Procedure 60(b), stating that Plaintiff was presented newly discovered evidence. (ECF No.

 3   37.) On June 29, 2020, before the Court issued a ruling on the pending motion for

 4   reconsideration, Plaintiff filed a motion to strike the prior motion from the record and to grant a

 5   new motion pursuant to Federal Rule of Civil Procedure 60(b). (ECF No. 38.)

 6          Plaintiff states that he filed the first motion for reconsideration due to inadvertence,

 7   acknowledges that it does not qualify Plaintiff for the relief sought, and asks that the Court strike

 8   that motion. (Id. at 1.) Plaintiff requests that the Court grant his new motion that meets the

 9   requirements for granting a motion for reconsideration. (Id.)

10          As the Court has not yet ruled on the first motion for reconsideration, Plaintiff’s motion to

11   strike is granted. Below, the Court will consider only the June 29, 2020 motion for

12   reconsideration.

13          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

14   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

15   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

16   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

17   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

18   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

19   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

20          Moreover, when filing a motion for reconsideration, Local Rule 230(j) requires a party to
21   show the “new or different facts or circumstances claimed to exist which did not exist or were not

22   shown upon such prior motion, or what other grounds exist for the motion.” Motions to

23   reconsider are committed to the discretion of the trial court. Combs v. Nick Garin Trucking, 825

24   F.2d 437, 441 (D.C. Cir. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en banc).

25   To succeed, a party must set forth facts or law of a strongly convincing nature to induce the court

26   to reverse its prior decision. See United States v. Westland Water Dist., 134 F. Supp. 2d 1111,
27   1131 (E.D. Cal. 2001),

28          Plaintiff states that his new motion clearly meets the requirements for granting a motion
                                                         2
     Case 1:19-cv-00188-AWI-BAM Document 39 Filed 08/10/20 Page 3 of 3

 1   for reconsideration, specifically that it shows “new or different facts or circumstances claimed to

 2   exist which did not exist or were not shown upon such prior motion,” pursuant to Local Rule

 3   230(j). (ECF No. 38.) The motion then goes on to relate substantive allegations relating to the

 4   claims underlying this action. However, the allegations presented in Plaintiff’s motion merely

 5   repeat the same arguments raised in his objections to the Magistrate Judge’s findings and

 6   recommendations, and addressed in the April 30, 2020 order adopting. Plaintiff has not met the

 7   requirements for demonstrating relief under Rule 60(b)(2) based on newly discovered evidence.

 8   See Coastal Transfer Co. v. Toyota Motor Sales, USA, Inc., 833 F.2d 208, 211-12 (9th Cir.

 9   1987). Having considered plaintiff’s moving papers, the Court does not find that Plaintiff has

10   presented any new or different facts, circumstances, or evidence such that reconsideration of the

11   prior order and judgment would be appropriate.

12          Accordingly, IT IS HEREBY ORDERED as follows:

13      1. Plaintiff’s motion to strike the May 14, 2020 motion for reconsideration, (ECF No. 38), is

14          GRANTED;

15      2. Plaintiff’s May 14, 2020 motion for reconsideration, (ECF No. 37), is STRICKEN;

16      3. Plaintiff’s June 29, 2020 motion for reconsideration, (ECF No. 38), is DENIED; and

17      4. This action remains closed.

18
     IT IS SO ORDERED.
19

20   Dated: August 10, 2020
                                                 SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                       3
